United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                               _____________

                                    No. 96-3081EA
                                    _____________

William H. Johnson,              *
                                 *
               Appellant,        *
                                 *
     v.                          *
                                 *
City of West Memphis; Al Boals, *
in His Official and Individual   *
Capacity; Joe Brasfield, in      *
His Official and Individual      *   Appeal from the United States
Capacity; Thomas Burroughs, in   *   District Court for the Eastern
His Official and Individual      *   District of Arkansas.
Capacity; Al Felton; Roberta     *
Jackson, in Her Official and     *
Individual Capacity; Bill        *
Pollard, in His Official and     *
Individual Capacity; Dan Scott, *
in His Official and Individual   *
Capacity,                        *
                                 *
               Appellees.        *
                          _____________

                       Submitted:        March 10, 1997

                           Filed: May 14, 1997
                               _____________

Before FAGG, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________


FAGG, Circuit Judge.


     In January 1995, newly elected mayor Al Boals fired William H.
Johnson   from   his    job    as    the    general      manager   of   the   utility
commission in West Memphis, Arkansas.                 Despite Johnson’s repeated
requests, Mayor Boals refused to hold a termination hearing or to
offer any reasons for his decision.              Johnson asked the city council
to intervene, but his request was denied.                 See Ark. Code Ann. § 14-
42-110 (Michie 1987) (unless vetoed by two-thirds of city council,
city mayor can appoint and remove all department heads).            Believing
he was entitled to a hearing, and that he was fired because he
declined to support Mayor Boals’s election campaign, Johnson filed
this 42 U.S.C. § 1983 lawsuit against Mayor Boals, the members of
the city council, and the City of West Memphis (collectively the
City).     The district court granted the City’s motion for summary
judgment, and Johnson appeals.         We affirm.


       The Due Process Clause requires the government to provide an
employee with procedural due process if the employee stands to lose
a constitutionally protected property or liberty interest.                  See
Board of Regents v. Roth, 408 U.S. 564, 569-70 (1972).                   For a
property interest       to   exist,   the   public    employee   must   have   a
legitimate claim of entitlement to continued employment.                    See
Skeets v. Johnson, 816 F.2d 1213, 1215 (8th Cir. 1987) (en banc).
An employee’s liberty interests are implicated when, in connection
with     the    employee’s   discharge,     a   government   official    makes
accusations that seriously damage the employee’s standing in the
community or foreclose other employment opportunities.             See Shands
v. City of Kennett, 993 F.2d 1337, 1347 (8th Cir. 1993).
       Johnson lacked a property interest because he was not entitled
to   continued     employment   as    the   utility    commission’s     general
manager.       Under Arkansas law, Johnson was an at-will employee who
could be terminated at any time without cause.               See Skeets, 816
F.2d at 1215.         The Arkansas Supreme Court recognizes certain
exceptions to its employment-at-will doctrine, see Mertyris v.
P.A.M. Transport, Inc., 832 S.W.2d 823, 825 (Ark. 1992), but
Johnson does not fall within any of them.             Johnson had no written
employment contract covering a definite term, and although the
city’s personnel manual states employees will not be terminated
“without being offered a pre[]termination hearing,” the manual does
not expressly provide that employees will only be dismissed for


                                      -2-
cause.    See id.     Contrary to Johnson’s view, the longstanding
custom of providing all city employees with a due process hearing
before they were terminated does not affect our analysis.                   See
Packett v. Stenberg, 969 F.2d 721, 724-25 (8th Cir. 1992) (newly
elected officials may change an earlier administration’s employment
practices).      Besides, like the terms of the personnel manual
itself, the past mayor’s willingness to grant a hearing merely
creates an expectancy of review, and not a legitimate claim to
continued employment with the City of West Memphis.               See Stow v.
Cochran, 819 F.2d 864, 866-67 (8th Cir. 1987).


     Likewise, Johnson lost no liberty interest during the city
council’s public debate on whether the council should override
Mayor Boals’s termination decision.          Rather than making accusations
that would stigmatize Johnson’s protected liberty interest, see
Shands, 993 F.2d at 1347-48, councilwoman Roberta Jackson simply
expressed her view that it was inappropriate for the utility
commission to do construction work on private property, and stated
some anonymous commission employees had complained to her about
being “harassed” at work.
     Having rejected Johnson’s due process claim, we turn to his
contention that he was fired for exercising his First Amendment
rights.     Johnson correctly points out that a public employee may
not be discharged for political reasons unless the employee’s
political views are an appropriate qualification for the job in
question.      See   Branti   v.   Finkel,    445 U.S. 507,   518   (1980);
Billingsley v. St. Louis County, 70 F.3d 61, 63 n.1 (8th Cir.
1995); O’Connor v. Steeves, 994 F.2d 905, 909 (1st Cir. 1993).
Assuming Mayor Boals based his termination decision on Johnson’s
refusal to support his candidacy, we conclude personal loyalty to
the mayor is an appropriate requirement for the general manager’s
position.     The general manager reports directly to the mayor and
his duties include public relations and responsibility for the


                                     -3-
utility commission’s long-range planning.             We believe Johnson’s
planning   responsibilities,      which     encompass     areas    of   city
decisionmaking that could be influenced by his partisan viewpoints,
put a premium on his allegiance to the mayor.         See Branti, 445 U.S.
at 517-19; O’Connor, 994 F.2d at 910-11; Bauer v. Bosley, 802 F.2d
1058, 1061 (8th Cir. 1986).    Indeed, Johnson admits that he did not
see eye-to-eye with Mayor Boals’s view that it would not be in the
city’s best interest to convert the utility commission into an
independent governmental body.          Under the utility commission’s
current structure, the city council has the final say on setting
customer rates, and the city receives substantial revenue from the
commission’s operations.      Not only is Johnson at odds with Mayor
Boals about the impact a conversion would have on the city, he is
also in a position to lobby his agenda with the city council and
the public as well in his role as the utility commission’s highly
visible spokesman.    See Branti, 445 U.S. at 518.           Also, we cannot
overlook Mayor Boals’s concern that local elections often turn on
a utility commission’s ability to deliver low-cost, high-quality
municipal services.      See O’Connor, 994 F.2d at 910-11.               The
district court thus correctly decided that Mayor Boals was free to
replace Johnson with someone he believed would willingly carry out
his plans for the utility commission.
     Because   Johnson   failed    to     establish    any   constitutional
violations arising from his discharge, we affirm the judgment of
the district court.   We also grant the City’s unopposed motion to
add the transcript of the relevant city council meeting to the
record.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                   -4-